          Case 1:20-cv-08296-JPC Document 14 Filed 12/04/20 Page 1 of 2

                                                                                    Entwistle & Cappucci LLP
                                                                                    299 Park Avenue
                                                                                    20th Floor
                                                                                    New York, NY 10171

                                                                                    (212) 894-7200 Main
                                                                                    (212) 894-7272 Fax
                                                                                    www.entwistle-law.com

                                               November 23, 2020

VIA ECF

The Honorable John P. Cronan
United States District Judge                                                            12/4/2020
United States District Court
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

       Re:     The Gabelli Asset Fund, et al. v. Su Ping Lu, et al., Case No. 1:20-cv-
               08296; Husson v. Garrett Motion Inc., et al, Case No. 1:20-cv-07992;
               Froehlich v. Olivier Rabiller, et al., Case No. 1:20-cv-09279.

Dear Judge Cronan:

        Plaintiffs in the above-captioned related matters hereby jointly move this Court for an order
adjourning the Initial Pretrial Conferences currently set for December 7, 2020 until the Court
appoints a lead plaintiff and lead counsel pursuant to the Private Securities Litigation Reform Act
(15 U.S.C. § 78u-4(3)), setting related briefing deadlines, and consolidating the above-captioned
actions. A stipulation and proposed order is being filed contemporaneously herewith.

        Plaintiffs have not previously requested an adjournment of the Initial Pretrial Conferences.
Counsel for Defendant Su Pin Lu has consented to this request and signed the stipulation.
Defendants Oliver Rabiller, Alessandro Gili, Peer Bracke, Sean Deason, Craig Balis, Thierry
Mabru, Russell James, Carlos Cardoso, Maura Clark, Courtney Enghauser, Susan Main, Carsten
Reinhardt and Scott Tozier (collectively, the “Garrett D&O Defendants”) have not yet appeared
in this litigation. The undersigned counsel have notified Garrett’s bankruptcy counsel of this
stipulation, and said counsel has confirmed the Garrett D&O Defendants have not yet retained
counsel and that Garrett’s bankruptcy counsel does not object to the filing of this joint stipulation.
                  Case 1:20-cv-08296-JPC Document 14 Filed 12/04/20 Page 2 of 2




Plaintiffs' request is GRANTED. The Initial Pretrial Conference scheduled for
December 7, 2020 at 2:15 p.m. is adjourned sine die.


SO ORDERED.
                                 ___________________________
Date: December 3, 2020           JOHN P. CRONAN
      New York, New York         United States District Judge
